Pereey, J.
In an action on the case for slanderous words, if the words alleged to have been spoken, do not of themselves, in their usual sense, import an actionable slander, but were spoken in reference to some other conversation or transaction, by connection with which they acquired a slanderous meaning, it is necessary to set out, in declaring, the matter in reference to which the words were spoken.
But where the words, according to their usual acceptation, plainly import of themselves the charge of a crime, no colloquium or inuendo is necessary. It is sufficient if they are alleged to have been spoken of the plaintiff.
*324And words are to be taken according to tbeir common import and acceptation. Butterfield v. Buffum, 9 N. H. Rep. 156; Chaddock v. Briggs, 13 Mass. 248 ; Demarest v. Haring, 6 Cowen, 76.
The words, “ he is a thief,” import in themselves, in their usual sense, a' charge of larceny. Com. Dig. Defamation, D. 4. Bornman v. Boyer, 3 Binney, 515 ; McKennon v. Grier, 2 Watts, 352; Dexter v. Taber, 12 Johns. Rep. 239; Phillips v. Barber, 7 Wendell, 439.
If the words in fact related to a known transaction, not amounting to the charge which they would otherwise import, and this was known to the persons in whose hearing the words were spoken, the defendant might show this on trial, in defence of the action. Norton v. Ladd, 5 N. H. Rep. 203 ; Sibley v. Marsh, 7 Pick. 38; Phillips v. Barber, 7 Wendell, 439.
Judgment, on the demurrer, for the plaintiff.